

	

		II

		108th CONGRESS

		2d Session

		S. 2934

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To combat methamphetamine abuse in the United

		  States.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Combating Methamphetamine Act of

			 2004.

		2.FindingsCongress finds the following:

			(1)Methamphetamine

			 (meth) is an extremely dangerous and highly addictive drug.

			(2)Methamphetamine

			 use contributes to the perpetration of violent crimes, particularly burglary,

			 child abuse, and crimes of substantial cost and personal pain to the victims,

			 including identity theft.

			(3)Methamphetamine

			 labs produce hazardous conditions because of their use of chemicals such as

			 anhydrous ammonia, ether, sulfuric acid, and other toxins which are volatile,

			 corrosive and poisonous. When these substances are illegally disposed of in

			 rivers, streams, and other dump areas, explosions and serious environmental

			 damage can and does result.

			(4)Since 2001,

			 Federal funding was provided through the Department of Justice COPS and Byrne

			 Grant programs to address methamphetamine enforcement and clean up. Since 2002,

			 although the methamphetamine problem has been growing and spreading across the

			 United States affecting more States each year, funding has been cut each

			 successive year, from $70,500,000 in 2002, to only $54,000,000 in 2004.

			(5)As

			 methamphetamine has impacted more States each year, the dwindling Federal funds

			 have been parsed into smaller amounts. Each State deserves greater Federal

			 support and a permanent funding mechanism to combat the challenging problem of

			 methamphetamine abuse.

			(6)Permanent Federal funding support for meth

			 enforcement and clean-up is critical to the efforts of State and local law

			 enforcement to reduce the use, manufacture, and sale of methamphetamine, and

			 thus, reduce the crime rate.

			(7)It is necessary

			 for the Federal Government to establish a long-term commitment to combating

			 methamphetamine use, sale, and manufacture by creating a permanent funding

			 mechanism to assist States.

			3.Combating the

			 use of methamphetamine

			Title I of the

			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is

			 amended by adding at the end the following:

				

					HHCombating use of

				methamphetamine

						2991.Authority to

				make grants to address public safety and methamphetamine manufacturing, sale,

				and use

							(a)Purpose and

				program authority

								(1)PurposeIt

				is the purpose of this part to assist States—

									(A)to carry out

				programs to address the manufacture, sale, and use of methamphetamine drugs;

				and

									(B)to improve the

				ability of State and local government institutions of to carry out such

				programs.

									(2)Grant

				authorizationThe Attorney General, through the Bureau of Justice

				Assistance in the Office of Justice Programs may make grants to States to

				address the manufacture, sale, and use of methamphetamine to enhance public

				safety.

								(3)Grant projects

				to address methamphetamine manufacture sale and use

									Grants made under subsection (a) may be used for programs,

				projects, and other activities to—

									(A)arrest

				individuals violating laws related to the use, manufacture, or sale of

				methamphetamine;

									(B)undertake

				methamphetamine clandestine lab seizures and environmental clean up;

									(C)provide for

				community-based education, awareness, and prevention;

									(D)provide child

				support and family services related to assist users of methamphetamine and

				their families;

									(E)facilitate

				intervention in methamphetamine use;

									(F)facilitate

				treatment for methamphetamine addiction;

									(G)provide Drug

				Court and Family Drug Court services to address methamphetamine;

									(H)provide community

				policing to address the problem of methamphetamine use;

									(I)support State and

				local health department and environmental agency services deployed to address

				methamphetamine;

									(J)prosecute

				violations of laws related to the use, manufacture, or sale of methamphetamine;

				and

									(K)procure

				equipment, technology, or support systems, or pay for resources, if the

				applicant for such a grant demonstrates to the satisfaction of the Attorney

				General that expenditures for such purposes would result in the reduction in

				the use, sale, and manufacture of methamphetamine.

									(b)EligibilityTo

				be eligible to receive a grant under this part, a State shall submit to the

				Attorney General assurances that the State has implemented, or will implement

				prior to receipt of a grant under this section laws, policies, and programs

				that restrict the wholesale and limit sale of products used as precursors in

				the manufacture of methamphetamine.

							2992.

				Applications

							(a)In

				generalNo grant may be made under this part unless an

				application has been submitted to, and approved by, the Attorney

				General.

							(b)ApplicationAn

				application for a grant under this part shall be submitted in such form, and

				contain such information, as the Attorney General may prescribe by regulation

				or guidelines.

							(c)ContentsIn

				accordance with the regulations or guidelines established by the Attorney

				General, each application for a grant under this part shall—

								(1)include a

				long-term statewide strategy that—

									(A)reflects

				consultation with appropriate public and private agencies, tribal governments,

				and community groups;

									(B)represents an

				integrated approach to addressing the use, manufacture, and sale of

				methamphetamine that includes—

										(i)arrest and

				clandestine lab seizure;

										(ii)training for law

				enforcement, fire and other relevant emergency services, health care providers,

				and child and family service providers;

										(iii)intervention;

										(iv)child and family

				services;

										(v)treatment;

										(vi)drug

				court;

										(vii)family drug

				court;

										(viii)health

				department support;

										(ix)environmental

				agency support;

										(x)prosecution;

				and

										(xi)evaluation of

				the effectiveness of the program and description of the efficacy of components

				of the program for the purpose of establishing best practices that can be

				widely replicated by other States; and

										(C)where

				appropriate, incorporate Indian Tribal participation to the extent that an

				Indian Tribe is impacted by the use, manufacture, or sale of

				methamphetamine;

									(2)identify related

				governmental and community initiatives which complement or will be coordinated

				with the proposal;

								(3)certify that

				there has been appropriate coordination with all affected State and local

				government institutions and that the State has involved counties and other

				units of local government, when appropriate, in the development, expansion,

				modification, operation or improvement of programs to address the use,

				manufacture, or sale of methamphetamine;

								(4)certify that the

				State will share funds received under this part with counties and other units

				of local government, taking into account the burden placed on these units of

				government when they are required to address the use, manufacture, or sale of

				methamphetamine;

								(5)assess the

				impact, if any, of the increase in police resources on other components of the

				criminal justice system;

								(6)explain how the

				grant will be utilized to enhance government response to the use, manufacture,

				and sale of methamphetamine;

								(7)demonstrate a

				specific public safety need;

								(8)explain the

				applicant’s inability to address the need without Federal assistance;

								(9)specify plans for

				obtaining necessary support and continuing the proposed program, project, or

				activity following the conclusion of Federal support; and

								(10)certify that

				funds received under this part will be used to supplement, not supplant, other

				Federal, State, and local funds.

								2993.Planning

				grants

							(a)Eligible

				entityThe Attorney General through the Bureau of Justice

				Assistance in the Office of Justice Programs, may make grants under this

				section to States, Indian tribal governments, and multi-jurisdictional or

				regional consortia thereof to develop a comprehensive, cooperative strategy to

				address the manufacture, sale, and use of methamphetamine to enhance public

				safety.

							(b)AuthorizationThe

				Attorney General is authorized to provide grants under this section not

				exceeding $100,000 per eligible entity for such entity to—

								(1)define the

				problem of the use, manufacture, or sale of methamphetamine within the

				jurisdiction of the entity;

								(2)describe the

				public and private organization to be involved in addressing methamphetamine

				use, manufacture, or sale; and

								(3)describe the

				manner in which these organizations will participate in a comprehensive,

				cooperative, and integrated plan to address the use, manufacture, or sale of

				methamphetamine.

								2994.Enforcement

				grantsOf the total amount

				appropriated for this part in any fiscal year, the amount remaining after

				setting aside the amount to be reserved to carry out section 2993 shall be

				allocated to States as follows:

							

								(1)

								0.25 percent or $250,000, whichever is greater, shall be

				allocated to each of the States.

							(2)Of the total funds

				remaining after the allocation under paragraph (1), there shall be allocated to

				each State an amount which bears the same ratio to the amount of remaining

				funds described in this paragraph as the population of such State bears to the

				population of all the States.

							2995.National

				activities

							The Attorney General is

				authorized—

							(1)to collect

				systematic data on the effectiveness of the programs assisted under this part

				in reducing the use, manufacture, and sale of methamphetamine;

							(2)to establish a

				national clearinghouse of information on effective programs to address the use,

				manufacture, and sale of methamphetamine that shall disseminate to State and

				local agencies describing—

								(A)the results of

				research on efforts to reduce the use, manufacture, and sale of

				methamphetamine; and

								(B)information on

				effective programs, best practices and Federal resources to—

									(i)reduce the use,

				manufacture, and sale of methamphetamine; and

									(ii)address the

				physical, social, and family problems that result from the use of

				methamphetamine through the activities of intervention, treatment, drug courts,

				and family drug courts;

									(3)to establish a

				program within the Department of Justice to facilitate the sharing of knowledge

				in best practices among States addressing the use, manufacture and sale of

				methamphetamine through State-to-State mentoring, or other means; and

							(4)to provide

				technical assistance to State agencies and local agencies implementing programs

				and securing resources to implement effective programs to reduce the use,

				manufacture, and sale of methamphetamine.

							2996.Funding

							(a)

								Grants for the purpose of combating the use of

				methamphetamineThere are authorized to be appropriated to carry

				out this part—

								(1)$100,000,000 for

				each fiscal year 2005 and 2006; and

								(2)$200,000,000 for

				each fiscal year 2007, 2008, and 2009.

								(b)National

				activitiesFor the purposes of section 2995, there are authorized

				to be appropriated such sums as are necessary.

							.

			

